Mr. Justice Steele
delivered the opinion of the conrt:
This case and case No. 5279, decided at this term of court, involve the same questions of law and fact, and by stipulation of counsel it was agreed that the causes should be heard together. In preparing the transcripts, counsel have placed the bill of exceptions in this case in the case 5279. The bill of exceptions in this case contains the evidence taken in case No. 5279, and counsel have moved to dismiss because of that fact, but we shall deny the motion to dismiss, because the court, if the parties requested it, would allow a substitution; so the objection, under the circumstances, should be overruled.
The case No*. 5279 being decisive of this, the judgment is affirmed. Affirmed.
Chiee Justice Gabbert and Mr. Justice Campbell concur. _